Results of a Special Meeting of Shareholders On August 13, 2007, a Special Meeting of Shareholders was held to elect Trustees. The following table provides the number of votes cast for or withheld, as well as the number of abstentions as to this matter. Election of Trustee Nominees: Votes For Authority Withheld/Against Abstentions Broker Non-Votes Laurie A. Hesslein 164,775,109 2,630,950 0 602,161,219 Mark J. Reed 164,785,947 2,620,112 0 602,161,219 W. Thomas Matthews 164,658,310 2,747,749 0 602,161,219 Messrs. Kamesar, Auch, Ellis, Kaufman, Murphy and Brody (Trustee Emeritus) continued as Trustees after the meeting.
